COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-10-00303-CV


DANNY LEE WEDDEL                                                      APPELLANT

                                         V.

KATHERINE PHILLIPS WEDDEL                                               APPELLEE


                                     ------------

          FROM THE 360TH DISTRICT COURT OF TARRANT COUNTY

                                     ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ------------

      Appellant filed a timely notice of appeal from the trial court=s July 20, 2010

“Final Decree Of Divorce.”     The trial court subsequently granted appellant=s

motion for new trial on September 9, 2010, while it still had plenary jurisdiction

over the case. See Tex. R. Civ. P. 329b(e).

      On September 15, 2010, we informed the parties that it appeared the trial

court=s granting of the motion for new trial rendered this appeal moot and that the

      1
       See Tex. R. App. P. 47.4.
appeal would be dismissed as moot unless, on or before September 27, 2010,

any party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. Neither party filed a response.

      Accordingly, on this court=s own motion, we dismiss the appeal as moot.

See Tex. R. App. P. 42.3(a), 43.2(f).



                                                  PER CURIAM


PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: October 7, 2010




                                    2